SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 25, 2007 SVI MEDIA, INC. (FORMERLY OXFORD MEDIA, INC.) (Exact name of registrant as specified in its charter) NEVADA 000-51125 20-3270909 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Technology Drive Building H, Irvine, California92618 (Address of Principal Executive Offices) (949) 341-0050 (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Appointment of New Directors: On September 25, 2007, the Board filled a vacancy on the Board and appointed Mr. Paul C. Desjourdy to the Board. It is undetermined as to which, if any, committees Mr. Desjourdy will sit on as a member. Mr. Desjourdy has no family relationship with any other member of the Board. Mr. Desjourdy was appointed to the Board at the request of Cantone Office Center, LLC, which exercised its right to appoint its second designate to the Board of Directors, which right was afforded Cantone Office Center, LLC in that certain Securities Purchase Agreement, a copy of which was filed by this Company with its Form 8-K filed on July 20, 2007. Cantone Office Center, LLC is a senior lender to this Company and is also a holder of our Series C preferred shares. Mr. Desjourdy, 46, currently serves as President, Chief Executive Officer, Chief Financial Officer, General Counsel, Treasurer, and a Director of Symbollon Pharmaceuticals (SYMBA).Mr. Desjourdy has served as Chief Executive Officer since June 2005, as President and General Counsel since December 1999, as Chief Financial Officer since July 1996, as Treasurer from May 1994, and as a director since August 1996 for Symbollon Pharmaceuticals.He held the titles of Chief Operating Officer from December 1999 to June 2005, Executive Vice President from July 1996 to December 1999, and Vice-President - Finance and Administration of the Company from September 1993 to June 1996. From September 1989 to September 1993, Mr. Desjourdy, a certified public accountant,was an attorney at the law firm of Choate Hall &
